
	

113 HR 994 IH: ACCESS (ADA Compliance for Customer Entry to Stores and Services) Act of 2013
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 994
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Calvert (for
			 himself, Mr. Nunes,
			 Ms. Jenkins,
			 Mr. Hunter,
			 Mr. Royce,
			 Mr. McClintock,
			 Mr. Rohrabacher,
			 Mr. Westmoreland,
			 Mr. Valadao,
			 Mr. Cook, Mr. LaMalfa, Mr.
			 Denham, Mr. Issa, and
			 Mr. Simpson) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Americans with Disabilities Act of 1990 to
		  impose notice and a compliance opportunity to be provided before commencement
		  of a private civil action.
	
	
		1.Short titleThis Act may be cited as the
			 ACCESS (ADA Compliance for Customer Entry to Stores and
			 Services) Act of 2013.
		2.AmendmentsSection 308(a)(1) of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12188(a)(1)) is amended—
			(1)by striking
			 procedures.— and all that follows through
			 The, and inserting the following:
				
					procedures.—
					(A)In
				generalSubject to subparagraph (B),
				the
					,
				and
			(2)by adding at the
			 end the following:
				
					(B)Structural
				barriers to entry into existing public accommodationsA civil action for discrimination under
				section 302(b)(2) based on the failure to remove a structural barrier to entry
				into an existing public accommodation may not be commenced by a person
				aggrieved by such discrimination unless—
						(i)such person has provided to the owner or
				operator of such accommodation a written notice specific enough to allow such
				owner or operator to identify such barrier; and
						(ii)beginning on the date such notice was
				received and—
							(I)before the expiration of 60 days after such
				date, such owner or operator failed to provide to such person a written
				description outlining improvements that will be made to remove such barrier;
				or
							(II)(aa)before the expiration of 60 days after such
				date, such owner or operator provided such description to such person;
				and
								(bb)before the expiration of 120 days
				after such description is provided, such owner or operator failed to remove
				such
				barrier.
								.
			3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the 1st day of the 1st month
			 beginning more than 30 days after the date of the enactment of this Act.
		
